Citation Nr: 1441253	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-18 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and panic disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to March 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied entitlement to service connection for PTSD.

The Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the Board construes the Veteran's claim for service connection for PTSD as encompassing entitlement to service connection for an acquired psychiatric disability, to include PTSD, anxiety disorder, and panic disorder, regardless of the precise diagnosis.

He testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in October 2013, a transcript of which is included in his electronic claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the Veteran's March 2011 VA examination, the examiner stated he did not meet the DSM-IV criteria for a diagnosis of PTSD.  However, she did not provide an explanation as to why this was the case and why she disagreed with earlier VA treatment records which do document a PTSD diagnosis.  Furthermore, while the examiner provided diagnoses of generalized anxiety disorder and panic disorder without agoraphobia and ultimately concluded that "[i]t appears that the majority of his current symptoms are due to his occupational and financial situation and other daily stressors," she did not specifically provide an opinion regarding the likelihood that these conditions were caused by or are otherwise related to his active duty service.  For these reasons, the March 2011 VA examination is inadequate, and remand is necessary for the examiner to provide supplemental comment.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1. Send the claims file, including all medical records as well as his hearing transcript, back to the March 2011 VA examiner for supplemental comment.  

The examiner should first address why the Veteran did not meet the criteria for a DSM-IV PTSD diagnosis.  In this explanation, she should address his past diagnoses of PTSD, beginning in March 2009, and why she did not agree with those assessments.  

The examiner should then provide an opinion as to whether it is at least likely as not (50 percent or greater probability) that the Veteran's generalized anxiety disorder and panic disorder are related to his active duty service, specifically his reports of experiencing rocket/mortar fire and seeing dead bodies.  

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

If it is not possible or feasible to have this same VA examiner comment further, then have someone else equally qualified provide this necessary medical opinion, which may require having the Veteran reexamined, but this is left to the designee's discretion.

2. Then readjudicate this claim in light of this and all other additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him another SSOC and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



